         Case 5:19-cv-00223-KGB Document 46 Filed 09/30/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

THOMAS WAYLON BOYD                                                               PETITIONER

v.                               Case No. 5:19-cv-00223 KGB/JTK

WENDY KELLEY, Director of the
Arkansas Department of Correction                                               RESPONDENT

                                           JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

petitioner Thomas Waylon Boyd’s writ of habeas corpus is dismissed with prejudice. The relief

requested is denied. The Court certifies, pursuant to 28 U.S.C. § 2253(c)(2), that a certificate of

appealability is denied because the Court is not persuaded that Mr. Boyd can make a substantial

showing of the denial of a constitutional right.

       It is so adjudged this 30th day of September, 2020.

                                                     __________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
